Citation Nr: 1230395	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision, by the Providence, Rhode Island RO, which granted service connection for type II diabetes mellitus, and assigned a 20 percent disability rating, effective May 30, 2006.  

In a May 2009 decision, the Board remanded the case for additional development of the record.  A supplemental statement of the case (SSOC) was issued in May 2010.  In October 2011, the Board again remanded the case to the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  Following completion of the requested development, as well as a continued denial of the Veteran's claim, the AMC returned his appeal to the Board for further appellate proceedings.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus has required the use of oral hypoglycemic agents and restricted diet, but he does not require treatment with insulin and/or regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2006 from the RO to the Veteran, which was issued prior to the RO decision in October 2006.  Additional letters were issued in September 2009 and November 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Consequently, those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this rating issue.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  The report includes all that is necessary to rate the disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records indicate that the Veteran served on active duty from November 1968 to September 1971; he was awarded the Vietnam Service Medal, the Vietnam Campaign Medal with 60 device, and the 11th Vietnam Service Campaign, with two O/S Bars.  

The Veteran's initial claim for service connection for diabetes was received in May 2006.  Submitted in support of the claim were VA progress notes dated from June 2003 to October 2006.  These records indicate that the Veteran was diagnosed with diabetes mellitus, and was treated with oral medications.  The record indicates that the Veteran was admitted to a VA hospital in April 2005 with a two-day history of nausea, vomiting up bright red blood and "coffee grounds."  It was noted that the Veteran had a history of poorly controlled diabetes.  

The Veteran was afforded a VA examination in July 2006.  He reported being exposed to Agent Orange during his tour in Vietnam.  The examiner noted that the Veteran was diagnosed with diabetes during a period of hospitalization in April 2005.  He denied any episodes of ketoacidosis.  He did not know if he has had any hypoglycemic reactions, but denied any of the specific symptoms.  He has not required hospitalization for diabetes.  It was noted that he was on a diabetic diet and reported weight loss each month.  He denied any specific restrictions in his activities related to diabetes.  He denied any visual complications of diabetes.  He denied any vascular or cardiac disease, no carotid or peripheral vascular disease, no coronary artery disease, and no history of stroke or myocardial infarction.  He denied any anal pruritis or history of bowel or bladder functional impairment.  He did report a generalized loss of strength.  The Veteran reported visiting his diabetic provider every three to four months.  It was noted that current medications consisted of 5 mg Glyburide two tablets by mouth twice daily.  The pertinent diagnosis was diabetes mellitus, type 2, since 2005; the examiner stated that there was no evidence of diabetes-related microvasuclar, macrovascular, or nonvascular complications.  

Received in July 2009 were VA progress notes dated from December 2006 to June 2009.  These records do not show that the Veteran sought treatment for symptoms of his type 2 diabetes mellitus.  

On the occasion of another VA examination in September 2009, it was noted that the Veteran had never had any ketoacidosis or hypoglycemic reactions requiring hospitalization.  It was also noted that he was on a restricted diet and he was used to being 214 pounds, but he had lost 107 pounds through the diet.  There were no restrictions of activities on account of the diabetes.  His current treatment consisted of Metformin 1000 twice a day and Glyburide 10 mg also twice a day.  He did not have any visits to diabetic care provider due to ketoacidosis or hypoglycemic reactions.  He did not report any other symptoms.  The Veteran did not report any visual problems, vascular problems, heart problems, neurological, or bladder or bowel function problems, and the condition did not have any bearing on occupational function and daily activities.  The pertinent diagnosis was type 2 diabetes, with no identified complication from diabetes--no nephropathy, no kidney disease, no neurological complication or organ damage.  

The Veteran was afforded another VA examination in December 2011.  It was noted that the Veteran's diabetes was managed by restricted diet; treatment included oral hypoglycemic agents.  It was also noted that the Veteran did not require regulation of his activities as part of management of his diabetes mellitus.  The examiner also noted that the Veteran visited a diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  He denied any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions, or any episodes of ketoacidosis requiring hospitalizations over the past 12 months.  The Veteran denied any loss of strength attributable to his diabetes mellitus.  The examiner noted that the Veteran had erectile dysfunction which was a complication of his diabetes mellitus.  The diagnosis was diabetes mellitus, type 2; the examiner stated that the Veteran's diabetes mellitus did not impact his ability to work.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's diabetes mellitus has been rated 20 percent disabling effective from May 30, 2006.  This disorder was evaluated under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Codes (Code) 7913.  According to Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the current evaluation of 20 percent under Diagnostic Code 7913 accurately reflects the extent of the severity of the Veteran's diabetes and that a higher rating is not warranted.  In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activity.  These criteria are conjunctive, meaning all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

Based on the evidence of record, a higher disability rating in excess of 20 percent for the Veteran's diabetes mellitus is not warranted.  The evidence overall reflects the Veteran's diabetes continues to meet the 20 percent criteria as he is shown to require oral hypoglycemic and restricted diet.  However, there is no indication that his treating physicians have regulated his activities due to his diabetes.  None of the medical records suggests any regulation or restriction of his activities based on his diabetes, aside from dietary restrictions.  In fact, during the December 2011 VA examination, the examiner specifically stated that the Veteran's diabetes did not require regulation of his activities.  Moreover, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions resulting in one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Thus, the preponderance of the evidence is against the claim.  

In this regard, the Board notes that, as indicated above, compensable complications from diabetes mellitus are evaluated separately.  In this case, the Veteran has been service connected for erectile dysfunction, which has been rated separately.  The Board finds that there are no complications that would warrant an increased evaluation under Code 7913.  

In sum, with the exception of the erectile dysfunction, which has been assigned a separate rating, the Veteran current symptoms associated with his diabetes are contemplated by the current 20 percent disability rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The above decision is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  Additionally, the record does not establish that the schedular criteria are inadequate to evaluate the disability, so as to warrant referral to the RO for consideration of an assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) for any period since service connection was established.  In addition, there is no showing during this period that the Veteran's disability has necessitated frequent periods of hospitalization, or that the disability has otherwise rendered impractical the application of the regular schedular standards.  In the absence of such factors, the Board finds that the criteria for submission for consideration of assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


